     Case 1:15-cv-01537-DAD-HBK Document 72 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFTON HUTCHINS, JR.,                              Case No. 1:15-cv-01537-DAD-HBK
12                       Plaintiff,                       ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR STATUS UPDATE
13            v.
                                                          (Doc. No. 70)
14    BILL LOCKYER, et al.,
15                       Defendants.
16

17          This matter, which was reassigned to the undersigned on November 17, 2020, comes

18   before the Court for initial review. (Doc. No. 69). Plaintiff Clifton Hutchins, Jr., a state prisoner,

19   initiated this action on September 11, 2015 by filing a pro se civil rights complaint under 42

20   U.S.C. § 1983. (Doc. No. 1). Before the Court is Plaintiff’s “notice and motion for ruling,”

21   which the Court construes as a motion for status update. (Doc. No. 70). Plaintiff requests a

22   ruling on Defendants’ December 23, 2019 merits-based motion for summary judgment. (Id.).

23          The Court has undertaken a review of the docket in this matter and notes that a stay was

24   placed on this case on April 10, 2018, pending the Court’s ruling on Defendants’ exhaustion-

25   based motion for summary judgment. (Doc. No. 49). The stay was not lifted, as should have

26   been done, after the Court ruled on Defendants’ exhaustion-based motion for summary judgment.

27   (Doc. No. 55). For this reason, the pending merits-based motion for summary judgment did not

28   come to the attention of the Court until recently.
     Case 1:15-cv-01537-DAD-HBK Document 72 Filed 08/23/21 Page 2 of 2


 1            The Court further notes Defendants’ merit-based motion for summary judgment is fully

 2   briefed and ripe for review. (See Docs. Nos. 59, 67, 68). Although the Court is not in the

 3   practice of providing status updates to litigants, the Court informs Plaintiff that it has taken this

 4   matter under review and will issue findings and recommendations as expeditiously as possible,

 5   considering the Court’s current caseload.

 6            Accordingly, it is ORDERED:

 7            1.      Plaintiff’s motion for status update is GRANTED to the extent set forth herein.

 8   (Doc. No. 70).

 9            2.      The Clerk of Court shall lift the Stay in this case.

10

11
     Dated:        August 23, 2021
12                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
